Citation Nr: 1043364	
Decision Date: 11/18/10    Archive Date: 11/24/10

DOCKET NO.  07-31 353A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to service connection for a right knee condition.

2.  Entitlement to service connection for a left knee condition.


REPRESENTATION

Appellant represented by:	South Carolina Office of 
Veterans Affairs


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel





INTRODUCTION

The appellant is a Veteran who served on active duty from 
November 1985 to February 2006.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2006 rating decision by the Winston-
Salem, North Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The claims file was later transferred to 
the RO in Columbia, South Carolina.  

The Board notes that the Veteran was scheduled for a Board 
Hearing for August 30, 2010, at the VA Regional Office in 
Columbia, South Carolina.  The Veteran failed to appear for the 
scheduled hearing and no good cause was given for such failure to 
appeal.  As such, the request is considered withdrawn.  38 C.F.R. 
§ 20.702(d).

The issue of entitlement to service connection for a left knee 
disability is  REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the appellant if 
further action is required.


FINDING OF FACT

A right knee disability has not been present during the pendency 
of this claim.  


CONCLUSION OF LAW

A right knee disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2010).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt 
of a complete or substantially complete application for benefits, 
VA is required to notify the claimant and his representative, if 
any, of any information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) veteran 
status; (2) existence of a disability; (3) a connection between 
the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Where complete notice is not timely accomplished, such 
error may be cured by issuance of a fully compliant notice, 
followed by readjudication of the claim.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully 
compliant VCAA notification followed by readjudication of the 
claim, such as a statement of the case or supplemental statement 
of the case, is sufficient to cure a timing defect).  

The Board concludes that the appellant has been afforded 
appropriate notice under the VCAA.  The RO provided a VCAA notice 
letter to the Veteran of the information and evidence needed to 
substantiate and complete a claim, to include notice of what part 
of that evidence is to be provided by the claimant and what part 
VA will attempt to obtain, in April 2006 and January 2007.  While 
the appellant did not receive full notice prior to the initial 
decision, after notice was provided the claimant was afforded a 
meaningful opportunity to participate in the adjudication of the 
claim, and the claim was readjudicated in August 2007.  The 
content of the letter complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). 

The Board notes that the Veteran's claims file contains a records 
request from the RO to the Social Security Administration (SSA) 
for copies of any determination made by the SSA and all related 
records.  The Board notes that it is not in receipt of any such 
records.  Significantly, however, the claims file contains 
absolutely no evidence whatsoever which demonstrates that the 
Veteran is currently in receipt of SSA disability benefits or any 
assertion on the Veteran's part stating that he is in receipt of 
disability benefits for his claimed knee conditions.  Records 
which have the reasonable possibility of substantiating the 
Veteran's claim are in the possession of the SSA must be obtained 
as part of VA's duty to assist.  See Golz v. Shinseki, No. 09-
7039 (Fed. Cir.) (Jan. 4, 2010).  In this case, however, there is 
absolutely indication that SSA records exist at all and thus no 
reasonable possibility that a records request would substantiate 
the Veteran's claim.  

Accordingly, the Board finds that all relevant evidence has been 
obtained with regard to the appellant's claims for service 
connection for a right knee condition.  All available service 
treatment records were obtained.  There is no identified relevant 
evidence that has not been accounted for. There has been 
substantial compliance with the prior remand instructions.  

Legal Criteria-Service Connection-Right Knee

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  If a 
chronic disease is shown in service, subsequent manifestations of 
the same chronic disease at any later date, however remote, may 
be service connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. §3.303(b).  However, continuity of symptoms is 
required where a condition in-service is noted but is not, in 
fact, chronic or where a diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b).

Further, service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Factual Background and Analysis- Right Knee

The Veteran's service treatment records reflect occasional 
complaints of knee pain.  October and November 2001 treatment 
notes which primarily discussed a left ankle disorder also noted 
that the Veteran had a positive drawer sign.  Records dated in 
May 2004 noted the Veteran's complaints of knee pain which had 
lasted for six months and which he described as "standard wear 
and tear."  No deformity of the knees was found at that time.  
The Veteran's October 2005 Report of Medical Assessment for 
separation from service also reflected complaints of knee pain, 
and the physical examiner noted swollen or painful knee joints.  
On objective examination, however, the lower extremities were 
normal.  

A December 2005 VA examination performed before separation 
described the Veteran's complaints of intermittent bilateral knee 
pain which had lasted for many years.  The examiner stated that 
the right knee appeared normal without redness, swelling or 
deformity.  The knee was stable and demonstrated normal mobility.  
A diagnosis of normal examination with a history of bilateral 
patellofemoral syndrome was provided.  X-rays of the knees were 
unremarkable.

Post-service, in a March 2007 statement in support of his claim, 
the Veteran stated that his right knee was problematic and that 
it would give way without warning while he was walking.  He 
described a momentary catch of the knee and stated that after 
that he experienced pain for hours or days.  The Veteran stated 
that swelling and pain in his right knee kept him from his 
regular exercise routine.  

Treatment records from Beaufort Naval Hospital dated in August 
2007 note arthralgias and chronic knee problems.  The Veteran 
asserted that this was due to years in the service.

In September 2008, the Veteran was afforded another VA 
examination for his knee pain.  He stated that his knee pain 
began around 1989 and that he presently experienced pain once 
every two weeks, with each episode lasting for about two hours.  
On examination, drawer sign was negative, there was no crepitus, 
edema or instability.  Extension and flexion were normal without 
pain.  The examiner found that there were no clinical or 
objective findings to support a diagnosis of a right knee 
condition.  X-rays revealed an unremarkable right knee. 

In sum, the evidence of record does not demonstrate a present 
right knee disability.  The Veteran's examiners have not found a 
disability of the knee on examination and x-ray reports showed no 
such disorder.  The Board notes that clinical demonstration of a 
current chronic disability is a prerequisite for service 
connection and there can be no valid claim for service connection 
in the absence of proof of a present disability.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  To be present as a 
current disability, the claimed condition must be present at the 
time of the claim for benefits.  Gilpin v. West, 155 F. 3d 1353 
(Fed. Cir. 1998). 

The Board acknowledges McLain v. Nicholson, 21 Vet. App. 319 
(2007), in which the Court held that the requirement that a 
claimant have a current disability is also satisfied when a 
claimant has a disability at the time a claim for VA disability 
compensation is filed or during the pendency of that claim, even 
if no disability is present at the time of the claim's 
adjudication.  It is further recognized that post-service VA 
records in 2007 show assessments of arthralgia.  This, however, 
is an indication of symptoms and not of underlying chronic 
disability.  Overall, the most persuasive evidence of record is 
the September 2008 VA examination, from which it may reasonably 
be concluded that the Veteran has not had a chronic right knee 
disability at any time during the period on appeal.

Although the Veteran has complained of right knee pain, the 
record is devoid of any objective manifestations of a right knee 
disability.  In this regard, the Board acknowledges Jandreau v. 
Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), in which the Federal 
Circuit determined that lay evidence can sometimes be competent 
and sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition (noting 
that sometimes the layperson will be competent to identify the 
condition where the condition is simple, for example a broken 
leg, and sometimes not, for example, a form of cancer), (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  The relevance of lay 
evidence is not limited to the third situation, but extends to 
the first two as well. Whether lay evidence is competent and 
sufficient in a particular case is a fact issue.

Here, however, none of the criteria set forth in Jandreau have 
been met.  As such, the lay evidence of record does not establish 
any currently diagnosed right knee condition.  

The Board notes the Veteran's complaints of pain in the right 
knee, however VA does not generally grant service connection for 
symptoms alone, without an identified basis for those symptoms.  
Pain alone, without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a disability 
for which service connection may be granted.  Sanchez-Benitez v. 
West, 13 Vet. App. 282 (1999), appeal dismissed in part, and 
vacated and remanded in part sub nom.  Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001); Evans v. West, 12 Vet. 
App. 22, 31-32 (1998).  In this case, the evidence fails to show 
a present disability, the Veteran's claim for service connection 
for a right knee condition must therefore be denied.  

The preponderance of the evidence is against the claim and 
service connection is not warranted for a right knee condition.  

ORDER

Entitlement to service connection for a right knee condition is 
denied.


REMAND

As described above, service treatment records indicate that the 
Veteran experienced knee pain during service.  These records note 
findings of a positive drawer sign, indicating laxity or a tear 
in the ligaments, in 2001 and arthritic symptoms in 2005.  In 
September 2008 VA examiner provided a diagnosis of left knee 
patellofemoral syndrome, demonstrating a current knee disorder.

In an addendum to her examination report, the VA examiner stated 
that she reviewed the Veteran's service treatment records and 
found a single entry regarding complaints of knee pain dated in 
2004.  The examiner concluded that, since the 2004 notation did 
not note objective findings beyond pain on palpitation, there was 
no evidence of an in-service chronic left knee condition.  The 
examiner thus determined that the Veteran's current left knee 
condition was not related to his service. 

The September 2008 examiner's findings indicate that the 
Veteran's service treatment records were not thoroughly reviewed.  
Here, the Board notes again that service treatment records 
reported positive drawer sign, the Veteran's complaints of knee 
pain which had lasted for six months and a finding of arthritic 
symptoms upon the Veteran's discharge.  See May 2004 Service 
Treatment Note; October and November 2001 Naval Hospital Physical 
Therapy Note; October 2005 Report of Medical Assessment.  Thus, 
the September 2008 VA examination, as pertaining to the Veteran's 
left knee, is considered inadequate.  The Board further finds 
that there is insufficient medical evidence to determine whether 
the Veteran's left knee condition is related to his service.

Where, after a review of the available evidence, the VA 
determines that the evidence of record does not contain competent 
medical evidence to decide the claim and indicates that the 
claimed disability or symptoms may be associated with the 
Veteran's service or a service-connected disability, the Veteran 
must be provided with a medical examination.  See 38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159; McClendon v. Nicholson, 20 
Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should undertake appropriate 
development to obtain any pertinent evidence 
identified, but not provided by the Veteran.  
If it is unable to obtain any such evidence, 
it should so inform the Veteran and his 
representative and request them to submit the 
outstanding evidence.

2.  Then, arrange for the claims file to be 
reviewed by a VA examiner (it need not be the 
same examiner as in September 2008).  Such 
examiner should provide an opinion as to 
whether it is at least as likely as not that 
the Veteran's present left knee disorder is 
etiologically related to his active service.  
The supporting rationale for all opinions 
expressed must be provided.  If another 
physical examination is deemed necessary in 
order to fully respond to this inquiry, then 
one may be arranged.  In such case, the 
claims file must be reviewed in conjunction 
with the examination. 

3.  Upon completion of the above, AMC/RO 
should readjudicate the Veteran's claim on 
appeal.  If the benefit sought on appeal is 
not granted to the Veteran's satisfaction, a 
Supplemental Statement of the Case should be 
furnished to the Veteran and his 
representative and they should be afforded 
the requisite opportunity to respond.

By this remand, the Board intimates no opinion as to 
any final outcome warranted.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


